MEMORANDUM ***
Gurmej Singh, a native and citizen of India, petitions for review of an order of the Board of Immigration Appeals summarily affirming an immigration judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence the IJ’s adverse credibility finding, see Wang v. INS, 352 F.3d 1250, 1253 (9th Cir.2003), and we deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility determination, given that Singh lied about whether he had been convicted of any crime in the United States and that Singh’s testimony and declarations were inconsistent with respect to his father’s political involvement as well as when and how he obtained various supporting documents. See id. at 1256-58.
Because the IJ provided these and other specific, cogent reasons for his adverse credibility determination, we are not compelled to reach a contrary conclusion. See id. at 1257-58. Accordingly, Singh did not establish eligibility for asylum or withholding of removal. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
Because Singh’s claims under the CAT were based on the same testimonial and documentary evidence that the IJ determined to be not credible in connection with Singh’s asylum claim, the IJ also properly denied Singh protection under the CAT. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.